DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a wound closure device, classified in B65H 2701/377.
II. Claims 18-25, drawn to method of treating a wound, classified in A61B 17/085.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product. For instance, the product as claimed can be used in a process of packing boxes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).	.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gregory Stark on 14 July 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:
In line 2 of claim 9, “one end” should read “first end”
In lines 1-2 of claim 15, “plurality apertures” should read “plurality of apertures”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung (US 2017/0333039).
Regarding claim 1, Leung discloses a wound closure device (fig. 11), comprising: an elastic (paragraph 0195) substrate (see fig. 2, element 110) having a first axis and a second axis, the first axis configured to extend along a length of a wound and the second axis configured to extend transversely across the wound (examiner notes that the closure device is fully capable of being applied to a wound in a variety of orientations); an adhesive layer coupled to the elastic substrate (paragraph 0185); and one or more microstructure arrays (see annotated fig. 2 below) each having a length along a longitudinal axis of the one or more microstructure arrays, the one or more microstructure arrays coupled to the elastic substrate via the adhesive layer (paragraph 0202), wherein the length of the one or more microstructure arrays is oriented transversely to the first axis of the elastic substrate and substantially parallel to the second axis of the substrate (see annotated fig. 2 below).

    PNG
    media_image1.png
    483
    581
    media_image1.png
    Greyscale

Regarding claim 2, the elastic substrate (fig. 2, element 110) comprises four corners, and at least some of the four corners are rounded (paragraph 0185).
Regarding claim 3, the elastic substrate (fig. 2, element 110) comprises two side edges that extend in a direction transversely to the wound, and wherein the elastic substrate comprises top and bottom edges that extend in a substantially similar direction as the wound, the top and bottom edges having slots disposed therein (see annotated fig. 2 above).
Regarding claim 4, the slots form a scalloped or castellated edge along the top or bottom edges (see annotated fig. 2 above), the slots configured to impart flexibility to the device so that it is configured to conform to a patient's skin. Examiner notes that including cutouts in a flexible material will increase flexibility.
Regarding claim 5, the elastic substrate comprises a plurality of slots (see fig. 1, cutouts on either side of element 190) disposed therethrough, the plurality of slots configured to allow fluid drainage from the wound through the wound closure device, or wherein the plurality of slots facilitate conformance of the wound closure device to skin on a patient and flexibility of the wound closure device.
Regarding claim 7, the plurality of slots are oriented in a direction substantially parallel with the first axis of the elastic substrate. Examiner notes that the length of the slots extends parallel to the first axis.
Regarding claim 8, at least one of the one or more microstructure arrays comprise a first end and second end opposite the first end, the first end (fig. 2, element 122) having a plurality of rows of microstaples and the second end 124 having a plurality of rows of microstaples, the first end configured to be disposed on one side of the wound and the second end disposed on an opposite side of the wound. Examiner notes that, for this rejection, the microstructure array includes elements 122, 124, and 126.
Regarding claim 9, the plurality of rows of microstaples on the first end (fig. 2, element 122) are separated from the plurality of rows of microstaples on the second end 124 by a rigid connector (paragraph 0211) disposed across the wound.
Regarding claim 11, two rows of microstaples from the plurality of rows of microstaples are separated by a flexible connector configured to expand or collapse thereby moving the two rows of microstaples closer together or further apart (see fig. 14).
Regarding claim 12, Leung discloses an applicator tab (fig. 11, element 382, 384, and 388) releasably coupled to the elastic substrate.
Regarding claim 13 the applicator tab comprises a plurality of legs (fig. 11, elements 384 and 388) releasably coupled to the elastic structure and a tab 382 configured to be grasped by an operator.
Regarding claim 14, Leung discloses a release liner (fig. 11, element 386) releasably coupled to the elastic substrate.
Regarding claim 15, the release liner comprises a plurality of apertures (fig. 12, elements 385 and 387) therethrough, the plurality of apertures configured to receive at least a portion of the plurality of microstructure arrays (paragraph 0329).
Regarding claim 16, the one or more microstructure arrays comprise a plurality of microstructure arrays (fig. 2, elements 122 and 124).
Regarding claim 17, the one or more microstructure arrays comprise a plurality of discrete unconnected microstructures (see fig. 11, elements 302A and 302B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leung.
Regarding claim 6, the plurality of slots are oriented in a direction substantially parallel with the second axis of the elastic substrate. Examiner notes that the slots are cutouts in the top and bottom edges extending in the direction of the second axis (see annotated fig. 2 above). However, if Leung does not anticipate claim 6, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the shape of the slot. One of ordinary skill in the art would have expected Leung’s device to perform equally well with either the slot shape disclosed in Leung or a slot shape that is more elongate in the direction of the second axis. Therefore, it would have been prima facie obvious to modify Leung to obtain the invention as specified in claim 6, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Leung.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Rolandi et al. (US 2015/0305739).
Regarding claim 10, Leung discloses the invention essentially as claimed except wherein a row of microstaples from the plurality of rows of microstaples comprises two microstaples separated by a flexible connector configured to expand or collapse thereby moving the two microstaples closer together or farther apart. Rolandi teaches rows of microneedles positioned on a flexible substrate wherein the microneedles can move closer together or farther apart (see fig. 15a; paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microstaples of Leung to be movable as taught by Rolandi, in order to produce a closure device that more closely conforms to the curvature of the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771